 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GISELLE G. GONZALEZ CHACON,                       No. 1:21-cv-00471-AWI-HBK
12                          Plaintiff,                  VOLUNTARY DISMISSAL WITHOUT
                                                        PREJUDICE UNDER FED. R. CIV. P. 41
13             v.                                       (a)(1)(A)(i)
14    UNITED STATES DEPARTMENT OF                      (Doc. No. 6)
      HOMELAND SECURITY, et al.,
15
                            Defendants.
16

17
              On April 23, 2021, Plaintiff filed a Notice of Voluntary Dismissal advising the court that
18
     plaintiff was dismissing this case without prejudice pursuant to Fed. R. Civ. P. 41(a). (Doc. No.
19
     6). Defendants have not answered nor moved for summary judgment.
20
              Accordingly:
21
              The Clerk of Court shall enter a dismissal of this action without prejudice under Fed. R.
22
              Civ. P. 41(a)(1)(A)(i) and terminate any pending deadlines.
23
     IT IS SO ORDERED.
24

25
     Dated:         April 28, 2021
26                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
